                 Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 1 of 10




     Thomas R. Kayes (SBN 327020)
 1
     Law Office of Thomas R. Kayes, LLC
 2   2645 W Grand Ave, Ste B
     Chicago, IL 60612
 3   708.722.2241
     tom@kayes.law
 4
 5   Kasif K. Khowaja (pro hac vice to be sought)
     The Khowaja Law Firm, LLC
 6   8 S Michigan Ave, Ste 2600
 7   Chicago, IL 60603
     312.201.0575
 8   kasif@khowajalaw.com
 9   J. Dominick Larry (pro hac vice to be sought)
10   Nick Larry Law LLC
     8 S Michigan Ave, Ste 2600
11   Chicago, IL 60603
     773.694.4669
12   nick@nicklarry.law
13
     Counsel for Plaintiff and the Putative Classes
14
15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16
17   JULIAN OLMEDA, on behalf of himself, and          Case No.: 20-cv-9344
     all others similarly situated,
18                                                     COMPLAINT
                           Plaintiff,
19                                                     DEMAND FOR JURY TRIAL
20          v.
                                                       CLASS ACTION
21   THE VEGGIE GRILL, INC., a Delaware
     corporation; and MICROS SYSTEMS, INC.,
22   a Maryland corporation,
23
                           Defendants.
24
25
26
27
28



                                  Olmeda v. The Veggie Grill, Inc. et al.
                                    CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 2 of 10




 1          Plaintiff Julian Olmeda, individually and on behalf of all others similarly situated, brings
 2   this Class Action Complaint and Demand for Jury Trial against Defendants The Veggie Grill, Inc.
 3   and Micros Systems, Inc. Plaintiff alleges the following based upon personal knowledge as to his
 4   own experiences and, as to all other matters, upon information and belief, including investigation
 5   conducted by Plaintiff’s attorneys:
 6                                      NATURE OF THE ACTION
 7          1.      This class action alleges violations of the Biometric Information Privacy Act,
 8   740 ILCS 14/1–99 (“BIPA”).
 9          2.      Since 2008, BIPA has imposed a notice-and-consent requirement on companies
10   possessing biometric data like fingerprints, voiceprints, and faceprints.
11          3.      Defendants collected Plaintiff’s biometrics without proper notice and consent.
12   Accordingly, Plaintiff seeks the statutory damages available to him under BIPA.
13                                                PARTIES
14          4.      Plaintiff is a natural person and a citizen of the State of Illinois.
15          5.      The Veggie Grill, Inc. is a Delaware corporation with its headquarters and
16   principal place of business located in Culver City, California.
17          6.      Micros Systems, Inc. is a Maryland corporation with its headquarters and
18   principal place of business located in Redwood Shores, California.
19                                  INTRADISTRICT ASSIGNMENT
20          7.      Under Civil Local Rules 3-2(c) and 3-2(d), this action is appropriate for
21   assignment to the San Francisco Division or the Oakland Division because Micros is
22   headquartered in San Mateo County.
23                                    JURISDICTION AND VENUE
24          8.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1332(d)(2) because
25   this is a class action in which Defendant is a citizen of different state than Plaintiff and other
26   class members, and because the amount in controversy exceeds $5,000,000.00.
27
28
                                                 1
                                Olmeda v. The Veggie Grill, Inc., et al.
                                  CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 3 of 10




 1          9.      This Court has personal jurisdiction over Veggie Grill because it is headquartered
 2   and registered to do business in California.
 3          10.     This Court has personal jurisdiction over Micros because it is headquartered and
 4   registered to do business in California.
 5          11.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Micros
 6   resides in this District and both Defendants are California residents.
 7                                     FACTUAL ALLEGATIONS
 8          12.     The Veggie Grill, Inc. owns and operates a chain of vegan, fast-casual restaurants
 9   called Veggie Grill.
10          13.     Veggie Grill currently has thirty-six locations nationwide, including four in
11   Chicago, Illinois.
12          14.     Plaintiff worked for Veggie Grill at its now-closed location at 614 West Diversey
13   Avenue in Chicago, Illinois.
14          15.     Veggie Grill used a Micros point-of-sale (POS) system to manage transactions
15   and timekeeping. The Micros POS system included an integrated fingerprint scanner, which was
16   connected to Micros’s cloud storage system.
17          16.     Veggie Grill required its hourly workers in Illinois, including Plaintiff, to clock in
18   and out of shifts and breaks with the Micros POS fingerprint scanner.
19          17.     When Plaintiff became a shift leader, Veggie Grill required Plaintiff to upload a
20   print from a different finger and use that fingerprint to perform administrative functions such as
21   new-user setup in the Micros system.
22          18.     The Micros POS system was cloud-based, meaning that the information collected
23   through it was stored on Micros’s servers.
24          19.     In addition to collecting fingerprints, Micros collected and maintained reference
25   templates derived from workers’ fingerprints.
26          20.     Micros then compared the reference templates against each subsequent fingerprint
27   scan to identify the worker scanning in and associate the appropriate timekeeping information.
28
                                                2
                               Olmeda v. The Veggie Grill, Inc., et al.
                                 CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 4 of 10




 1          21.        Veggie Grill did not explain the Micros POS system’s collection of biometric data
 2   to its workers.
 3          22.        Micros did not explain its collection of biometric data to the workers who used its
 4   POS system.
 5          23.        Veggie Grill did not tell its workers how it used the biometric data collected
 6   through the Micros POS system.
 7          24.        Micros did not tell workers how it used the biometric data collected through its
 8   POS system.
 9          25.        Veggie Grill did not tell its workers how long it kept the biometric data collected
10   through the Micros POS system.
11          26.        Micros did not tell workers how long it kept the biometric data collected through
12   its POS system.
13          27.        Veggie Grill’s workers did not consent to Veggie Grill’s collection of their
14   fingerprints or the identifying data derived from them.
15          28.        Micros did not obtain consent from workers to collect their fingerprints or the
16   identifying data derived from them.
17          29.        Veggie Grill’s workers did not consent to Veggie Grill’s disclosure of their
18   biometric data to Micros.
19                                          CLASS ALLEGATIONS
20          30.        Plaintiff brings this action on behalf of the following classes of similarly situated
21   individuals under Fed. R. Civ. P. 23(b)(3):
22          Veggie Grill Class: All individuals who used a fingerprint scanner while working
23          for Veggie Grill in Illinois within the five years preceding filing of this action.

24          Micros Class: All individuals who used a Micros POS fingerprint scanner in
            Illinois within the five years preceding the filing of this action
25
26
27
28
                                                   3
                                  Olmeda v. The Veggie Grill, Inc., et al.
                                    CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 5 of 10




 1          31.     Excluded from the Classes are any members of the judiciary assigned to preside
 2   over this matter, any officer or director of Defendants, counsel for the Parties, and any immediate
 3   family member of any of the same.
 4          32.     Numerosity: On information and belief, the Classes contain scores, if not
 5   hundreds, of individuals. The Classes are therefore so numerous that joinder of all members is
 6   impracticable. The precise number of Class members can be determined by reference to
 7   Defendant’s records.
 8          33.     Commonality and Predominance: Common questions of law and fact will
 9   predominate over any individualized inquiries. As to the Veggie Grill Class, those common
10   questions include:
                          a. Whether Veggie Grill collected the Class’s biometric identifiers or
11
                             biometric information;
12
                          b. Whether Veggie Grill disclosed the Class’s biometric identifiers or
13                           information;
14                        c. Whether Veggie Grill published a written policy establishing a retention
15                           schedule and biometric-destruction guidelines;

16                        d. Whether Veggie Grill obtained a written release prior to collecting the
                             Class’s biometrics;
17
                          e. Whether Veggie Grill informed the Class, in writing, of the purposes and
18                           duration for which their biometrics would be collected and stored;
19
                          f. Whether Veggie Grill obtained the Class’s consent prior to disclosing
20                           their biometrics; and
21                        g. Whether Veggie Grill is liable for $5,000 or only $1,000 per violation.
22          34.     As to the Micros Class, those common questions include:
23                        a. Whether Micros collected the Class’s biometric identifiers or biometric
24                           information;
                          b. Whether Micros published a written policy establishing a retention
25                           schedule and biometric-destruction guidelines;
26                        c. Whether Micros obtained a written release prior to collecting the Class’s
                             biometrics;
27
28
                                                  4
                                 Olmeda v. The Veggie Grill, Inc., et al.
                                   CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 6 of 10




                        d. Whether Micros informed the Class, in writing, of the purposes and
 1
                           duration for which their biometrics would be collected and stored;
 2                      e. Whether Micros obtained the Class’s consent prior to disclosing
 3                         their biometrics; and

 4                      f. Whether Micros is liable for $5,000 or only $1,000 per violation.

 5          35.      Typicality: Plaintiff’s claims are typical of the proposed Class members’.
 6   Plaintiff’s claims have the same factual and legal bases as the proposed Class members’, and
 7   Defendants’ conduct has resulted in identical injuries to Plaintiff and the other Class members.
 8          36.      Adequacy: Plaintiff will adequately represent the Classes. Plaintiff has retained
 9   counsel experienced in biometric class actions. Plaintiff and Plaintiff’s counsel are committed to
10   vigorously litigating this action on the Classes’ behalf, and have the resources to do so. Neither
11   Plaintiff nor Plaintiff’s counsel have any interest adverse to the Classes.
12          37.      Superiority: Class treatment is superior because absent a class action, most Class
13   members would find their claims prohibitively expensive to bring individually, and would be left
14   without an adequate remedy. Class treatment of the common questions is also superior because it
15   conserves the Court’s and parties’ resources and promotes efficiency and consistency of
16   adjudication.
17          38.      Plaintiff reserves the right to revise the foregoing class allegations and definitions
18   based on facts learned and legal developments following additional investigation, discovery, or
19   otherwise.
20                                   FIRST CAUSE OF ACTION
                                          Against Veggie Grill
21                           On Behalf of Plaintiff and the Veggie Grill Class
22                                    Violation of 740 ILCS 14/15

23          39.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.
24          40.      As a corporation, Veggie Grill is a private entity. 740 ICLS 14/10.
25          41.      By collecting Plaintiff’s and the Veggie Grill Class’s fingerprints through the
26   Micros POS system, Veggie Grill collected Plaintiff’s and the Veggie Grill Class’s biometric
27   identifiers. 740 ILCS 14/10.
28
                                                 5
                                Olmeda v. The Veggie Grill, Inc., et al.
                                  CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 7 of 10




 1          42.     By capturing and maintaining reference templates and associated timekeeping
 2   information, Veggie Grill collected Plaintiff’s band the Veggie Grill Class’s biometric
 3   information. 740 ILCS 14/10.
 4          43.     By forcing its workers to use the cloud-based Micros POS system’s fingerprint
 5   scanner, Veggie Grill disclosed Plaintiff’s and the Veggie Grill Class’s biometric identifiers and
 6   information.
 7          44.     Prior to collecting Plaintiff’s and the Veggie Grill Class’s biometric identifiers and
 8   information, Veggie Grill did not inform Plaintiff and the Veggie Grill Class in writing that their
 9   biometrics were being collected, stored, and used. 740 ILCS 14/15(b)(1).
10          45.     Prior to collecting Plaintiff’s and the Veggie Grill Class’s biometric identifiers
11   and information, Veggie Grill did not inform Plaintiff and the Veggie Grill Class of the specific
12   purpose for which their biometrics were being collected, stored, and used. 740 ILCS 14/15(b)(2).
13          46.     Prior to collecting Plaintiff’s and the Veggie Grill Class’s biometric identifiers
14   and information, Veggie Grill did not inform Plaintiff and the Veggie Grill Class of the length of
15   time that their biometrics would be maintained. 740 ILCS 14/15(b)(2).
16          47.     Prior to collecting Plaintiff’s and the Veggie Grill Class’s biometric identifiers and
17   information, Veggie Grill did not obtain a written release authorizing such collection. 740 ILCS
18   14/15(b)(3).
19          48.     Prior to disclosing Plaintiff’s and the Veggie Grill Class’s biometric identifiers
20   and information, Veggie Grill did not obtain Plaintiff’s and the Veggie Grill Class’s informed
21   consent. 740 ILCS 14/15(d)(1).
22          49.     While Veggie Grill was in possession of Plaintiff’s and the Veggie Grill Class’s
23   biometric identifiers and information, Veggie Grill failed to provide a publicly available retention
24   schedule detailing the length of time it would maintain Plaintiff’s and the Veggie Grill Class’s
25   biometrics and guidelines for permanently destroying the same. 740 ILCS 14/15(a).
26          50.     On behalf of himself and the Veggie Grill Class, Plaintiff seeks: (1) injunctive
27   relief requiring Veggie Grill to stop its unlawful practices and destroy the data unlawfully
28
                                                6
                               Olmeda v. The Veggie Grill, Inc., et al.
                                 CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 8 of 10




 1   obtained; (2) liquidated damages of $5,000 per violation for Veggie Grill’s intentional and/or
 2   reckless violations of BIPA, or, in the event the Court finds those violations to be negligent,
 3   liquidated damages of $1,000 per violation, see 740 ILCS 14/20; and (3) reasonable attorneys’
 4   fees and costs.
 5                                    SECOND CAUSE OF ACTION
                                               Against Micros
 6                                On Behalf of Plaintiff and the Micros Class
 7                                      Violation of 740 ILCS 14/15

 8          51.        Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 9          52.        As a corporation, Micros is a private entity. 740 ICLS 14/10.
10          53.        By collecting Plaintiff’s and the Micros Class’s fingerprints through its cloud-
11   based POS system, Micros collected Plaintiff’s and the Micros Class’s biometric identifiers. 740
12   ILCS 14/10.
13          54.        By capturing and maintaining reference templates and associated timekeeping
14   information, Micros collected Plaintiff’s band the Micros Class’s biometric information. 740
15   ILCS 14/10.
16          55.        Prior to collecting Plaintiff’s and the Micros Class’s biometric identifiers and
17   information, Micros did not inform Plaintiff and the Micros Class in writing that their biometrics
18   were being collected, stored, and used. 740 ILCS 14/15(b)(1).
19          56.        Prior to collecting Plaintiff’s and the Micros Class’s biometric identifiers
20   and information, Micros did not inform Plaintiff and the Micros Class of the specific purpose for
21   which their biometrics were being collected, stored, and used. 740 ILCS 14/15(b)(2).
22          57.        Prior to collecting Plaintiff’s and the Micros Class’s biometric identifiers
23   and information, Micros did not inform Plaintiff and the Micros Class of the length of time that
24   their biometrics would be maintained. 740 ILCS 14/15(b)(2).
25          58.        Prior to collecting Plaintiff’s and the Micros Class’s biometric identifiers and
26   information, Micros did not obtain a written release authorizing such collection. 740 ILCS
27   14/15(b)(3).
28
                                                   7
                                  Olmeda v. The Veggie Grill, Inc., et al.
                                    CLASS ACTION COMPLAINT
              Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 9 of 10




 1          59.     While Micros was in possession of Plaintiff’s and the Micros Class’s biometric
 2   identifiers and information, Micros failed to provide a publicly available retention schedule
 3   detailing the length of time it would maintain Plaintiff’s and the Micros Class’s biometrics and
 4   guidelines for permanently destroying the same. 740 ILCS 14/15(a).
 5          60.     On behalf of himself and the Micros Class, Plaintiff seeks: (1) injunctive relief
 6   requiring Micros to stop its unlawful practices and destroy the data unlawfully obtained; (2)
 7   liquidated damages of $5,000 per violation for Micros’s intentional and/or reckless violations of
 8   BIPA, or, in the event the Court finds those violations to be negligent, liquidated damages of
 9   $1,000 per violation, see 740 ILCS 14/20; and (3) reasonable attorneys’ fees and costs.
10                                        PRAYER FOR RELIEF
11          WHEREFORE, Plaintiff, individually and on behalf of the proposed Classes, respectfully
12   requests that this Court enter an Order:
13          A.      Certifying the Classes as defined above, appointing Plaintiff as class
14   representative, and appointing Plaintiff’s counsel as class counsel;
15          B.      Declaring that Defendants’ actions as set forth herein violate 740 ICLS 14/15;
16          C.      Awarding injunctive and equitable relief as necessary to protect the Classes;
17          D.      Finding Defendants’ conduct intentional or reckless and awarding $5,000 in
18   damages per Defendant, per violation, per Class member under 740 ILCS 14/20(2), or, if
19   Defendants’ conduct does not rise to that standard, $1,000 per Defendant, per violation, per Class
20   member under 740 ILCS 14/20(1);
21          E.      Awarding Plaintiff and the Classes their reasonable attorneys’ fees, costs, and
22   other litigation expenses under 740 ILCS 14/20(3);
23          F.      Awarding Plaintiff and the Classes pre- and post-judgment interest; and
24          G.      Awarding such other and further relief as the Court deems equitable and just.
25                                              JURY TRIAL
26          Plaintiff demands a trial by jury for all issues so triable.
27
28
                                                8
                               Olmeda v. The Veggie Grill, Inc., et al.
                                 CLASS ACTION COMPLAINT
             Case 3:20-cv-09344-WHO Document 1 Filed 12/25/20 Page 10 of 10




 1    Date: December 25, 2020                         JULIAN OLMEDA, individually and on behalf
 2                                                    of all others similarly situated,
 3
 4                                                    s/ Thomas R. Kayes
                                                                One of Plaintiff’s Attorneys
 5
 6
     Thomas R. Kayes (SBN 327020)
 7   Law Office of Thomas R. Kayes, LLC
 8   2645 W Grand Ave, Ste B
     Chicago, IL 60612
 9   708.722.2241
     tom@kayes.law
10
11   Kasif K. Khowaja (pro hac vice to be sought)
     The Khowaja Law Firm, LLC
12   8 S Michigan Ave, Ste 2600
     Chicago, IL 60603
13   312.201.0575
14   kasif@khowajalaw.com

15   J. Dominick Larry (pro hac vice to be sought)
     Nick Larry Law LLC
16   8 S Michigan Ave, Ste 2600
17   Chicago, IL 60603
     773.694.4669
18   nick@nicklarry.law
19
     Counsel for Plaintiff and the Putative Classes
20
21
22
23
24
25
26
27
28
                                                9
                               Olmeda v. The Veggie Grill, Inc., et al.
                                 CLASS ACTION COMPLAINT
